DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on April 7, 2022 has been entered.  Claim 1-7 and 16-18 are amended.  Claim 1-20 are pending in the application.

Allowable Subject Matter

Claim 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Dorninger (PG PUB US2015/0089452) teaches a system for facilitating collaborative visual expression on a portable computing device comprises a virtual workspace module constructing a virtual workspace at the portable computing device, the virtual workspace configured to host objects including one or more objects defining one or more subspaces of the virtual workspace. A synchronization module communicates with a cooperating computing device via a wireless communication link to synchronize the virtual workspace with another virtual workspace constructed at the cooperating computing device. A graphical user interface module generates a graphical user interface that presents an individual view of the virtual workspace to a user of the portable computing device and allows visual expression within the virtual workspace via a touch input device associated with the portable computing device. A touch input data processing module processes data pertaining to touch input detected by the touch input device in connection with the graphical user interface [Dorninger, Abstract].
Vu (PG PUB US2017/0195374) teaches systems and methods of content sharing on a display are provided by establishing connections between a receiver, moderator client device and a plurality of member client devices via a local network that includes at most one node in the communication pathway between any two endpoints in the network, such as a display and one of the plurality of member client devices. The moderator client device transmits a request to promote a first one of the plurality of member client devices to the receiver, which then receives and transmits to the display content from the first one of the plurality of member client devices. The moderator client device also may monitor the screen displays of the plurality of member client devices; enable the receiver to simultaneously show on the display content from two or more of the plurality of member client devices; request transfer of data from the plurality of member client devices to the moderator client device; or delegate moderator authority or control to a subset of the member client devices [Vu, Abstract].
Locascio (PG PUB US20190121599) teaches methods, systems, apparatuses, and computer program products for sharing a shared interface and allowing participants to annotate the shared interface within a group-based communication system. A shared interface is shared by an interface sharing device to participating devices, which can then individually annotate the shared interface by creating interface annotations that then are shared on the shared interface by the interface sharing device. Such methods, systems, apparatuses, and computer program products provide for an efficient and effective method of advancing discussions among a group in a group-based communication system [Locascio. Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “determining, by the first device, an overlay image indicative of a predicted second user input based on the first user input data;
determining, by the first device, an overlaid image based on the overlay image and the first image; 
transmitting, by the first device, the overlaid image to the second device to cause the overlaid image to be displayed on the second device; and 
receiving, by the first device, second user input data indicative of an actual second user input on the second device at a second time.” as set forth in independent claim 1;
Dependent claim 2-20 further limit allowed independent claim 1 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441